Citation Nr: 0617216	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
legs due to cold weather injuries.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1957.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO denied service connection for COPD due to asbestos 
exposure and denied service connection for arthritis of the 
legs due to cold weather injuries because the evidence 
submitted was not new and material.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for arthritis of the legs due to cold weather 
injuries is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The record does not contain competent evidence etiologically 
linking a current diagnosis of COPD to claimed exposure to 
asbestos in service.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a March 2004 letter, prior to issuance of the May 2004 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claim.  The letter also 
delineated evidence received by VA; evidence VA would 
reasonably seek to obtain; and information and evidence for 
which the veteran was responsible.  VA, in effect, asked the 
veteran to provide any evidence that pertains to his claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, despite inadequate notice 
on these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for COPD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA treatment 
records have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

No statute specifically addresses asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs promulgated any specific 
regulations.  However, in 1988, VA issued guidelines for 
asbestos compensation claims, which are included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997).   See also Department of Veterans 
Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The guidelines 
note that the latent period between first exposure and 
development of disease varies from 10 to 45 or more years, 
and exposure to asbestos may be brief, as little as a month 
or two.  Id.  The most common disease is asbestosis, but 
asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See Id.  These provisions are not substantive, but 
must be considered by the Board in adjudicating asbestos 
related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 
33,422 (2000).

In a January 2000 statement, the veteran claimed that he was 
exposed to asbestos when on active duty, while working as a 
carpenter.  He stated that asbestos was used to insulate the 
pipes and ceilings in most boiler rooms.  In a February 2004 
statement, the veteran claimed he was exposed to asbestos in 
the barracks, workspaces, and dining halls of the Air Force 
bases to which he was assigned.  The record does not contain 
any evidence that corroborates the veteran's claimed in-
service asbestos exposure.  The veteran's DD 214 shows that 
the veteran served as a special service helper.  His service 
medical records do not reflect any respiratory conditions, 
upon enlistment or on his August 1957 separation examination, 
nor do they contain any complaints, diagnosis, or treatment 
for any respiratory problems during service.  

VA medical records from December 1976 to April 1977, October 
1996 to March 2000, and February 2003 to February 2004 do not 
reflect any diagnosis of COPD.  An April 1997 pulmonary 
function test indicates that the veteran had had occupational 
exposure to asbestos.  The report shows that the veteran had 
a 40-year history of smoking cigarettes, three packs a day, 
and that he had quit smoking 5 years prior.  The veteran 
reported dyspnea with walking more than 100 yards, non-
productive coughing, and frequent wheezing.  He was assessed 
with mild obstruction.  In an April 1997 primary care note, 
the examiner also reported that the veteran had a history of 
asbestos exposure at South Carolina Electric & Gas, where he 
was employed for 18 years.  The veteran was assessed with 
asbestos exposure and dyspnea on exertion, chronic shortness 
of breath, and pleural thickening.  

The record provides no competent medical evidence of an 
asbestos related disease due to in-service asbestos exposure.  
The veteran does not have a current diagnosis of COPD.  
Although the veteran was assessed with mild obstruction, 
dyspnea on exertion, chronic shortness of breath, and pleural 
thickening in April 1997, a pulmonary function test and 
treatment note relate these diagnoses to occupational 
asbestos exposure at South Carolina Electric & Gas.  The most 
recent VA medical records from February 2003 to February 2004 
do not reflect any treatment for a chronic respiratory 
disability, and the record contains no competent medical 
evidence relating COPD or any other respiratory disability to 
service.  

The Board has considered the veteran's statements in support 
of his claim.  However, where the determinative issue is one 
of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  

C.  Conclusion

The record contains no competent evidence of a current 
asbestos related disability.  The evidence of record does not 
corroborate the veteran's claim of in-service exposure to 
asbestos, but instead indicates that the veteran had 
occupational exposure to asbestos after service.  Moreover, 
any current respiratory disabilities are not shown by 
competent evidence to be related to service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has COPD etiologically related to 
active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for COPD due to asbestos exposure is 
denied.


REMAND

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  VA must notify a claimant of the evidence 
and information that is necessary to reopen a claim and of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2005); Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final VA denial.  See id.  

In the present case, the RO provided the veteran with notice 
of the type of evidence needed to substantiate a claim for 
service connection and with an explanation of the meaning of 
both "new" and "material" evidence.  However, the RO did 
not provide notice of the particular type of evidence needed 
to substantiate elements found to be insufficiently shown at 
the time of the October 2001 rating decision.  The Board also 
notes that the RO did not provide notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should address all VCAA notice 
deficiencies on remand.  

Accordingly, the issue of whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for arthritis of the legs due to cold 
weather injuries is REMANDED for the following action:

The RO should send the veteran a 
corrective VCAA notice that describes the 
particular type of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial with respect to the 
issue of service connection for arthritis 
of the legs due to cold weather injuries, 
and information or evidence needed to 
establish a disability rating and an 
effective date.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


